Detailed Office Action
	The communication dated 7/25/2022 has been entered and fully considered. Claims 1-12 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 4, 9, and 11 are objected to because of the following informalities:
Claim 1, line 6: replace “which member” with “which semipermeable member”.
Claim 4, line 2: replace “inhibitor of polymerization” with “polymerization inhibitor”.
Claim 9, lines 2, 3, and 4 (three occurrences): replace “member” with “semipermeable member”. 
Claim 11, line 2: replace “member” with “semipermeable member”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, in line 13, recites “a polymerization inhibitor”. This limitation is already recited in line 9. Therefore, it is not clear that the line 13 limitation is the same inhibitor or a different one. Claims 2-12 are dependent on claim 1 and are rejected as well. For the purpose of examination, the Examiner interprets this limitation the same as the previous one.
Regarding claim 1, the use of parenthesis in line 13 is indefinite, because it is not clear whether the parenthetical expression can be ignored. Furthermore, the phrase "e.g. (for example)" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claims 2-12 are dependent on claim 1 and are rejected as well.
Regarding claim 2, the use of two parentheses in lines 2/3 is indefinite, because it is not clear whether the parenthetical expression can be ignored. Furthermore, the phrase "e.g. (for example)" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Additionally, the two parentheses are recited back to back and their relation to the previous limitations of claim 2 cannot be deciphered.
Claim 7 recites the limitation "the oxygen-enriched gas" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination, the Examiner changes the dependency of claim 7 from claim 1 to claim 6, where this limitation is recited. 
Claim 9 recites the limitation "the step of applying a reduced pressure and/or polymer inhibitor-enriched gas" in lines 3/4.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 never recites these steps. The Applicant needs to clarify which step is referred to in claim 9. As written, the claim is indefinite and unclear. Claims 10-11 are dependent on claim 9 and are rejected as well.
Regarding claim 9, the use of parenthesis in line 5 is indefinite, because it is not clear whether the parenthetical expression can be ignored. Furthermore, the phrase "e.g. (for example)" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). Claims 10-11 are dependent on claim 9 and are rejected as well.
Claim 11 recites the limitation "the step of intermittently applying a reduced pressure" in lines 1/2.  There is insufficient antecedent basis for this limitation in the claim. Claims 1 and  9 never recite this step. The Applicant needs to clarify which step is referred to in claim 11. As written, the claim is indefinite and unclear.
Regarding claim 11, the use of two parentheses in line 3 is indefinite, because it is not clear whether the parenthetical expression can be ignored. Furthermore, the phrase "e.g. (for example)" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 11, in line 3 (two occurrences), recites “a gas”. This limitation is already recited in line 5 of claim 9. Therefore, it is not clear that these limitations are the same gas or different ones. The Applicant need to specify each case and not just refer to the generic limitation of gas.
Allowable Subject Matter
Claim 1 contains allowable subject matter and would be allowable, if, as outlined above, claim rejections are under section 35 USC 112(b) can be overcome.
The closest prior arts to the independent claim 1 are the combination of WANG (US-2019/0092951), in view of LIU (US-2016/0303795). This combination fails to disclose the last limitation of claim 1 recited under step (c). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to S. BEHROOZ GHORISHI whose telephone number is (571)272-1373. The examiner can normally be reached Mon-(alt Fri) 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S. BEHROOZ GHORISHI/Examiner, Art Unit 1748